Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0123097, filed on 09/23/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/18/2021 was filed with the instant application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-8, 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al (US 2021/0112600 A1), hereinafter, “Lei” in view of Mundarath et al (US 2020/0099439 A1), hereinafter, “Mundarath”.
Regarding claim 1, Lei discloses: An operation method of a terminal in a communication system, the operation method (fig 3, para [0042], UE 120) comprising: receiving, from a base station, basis preamble information (fig 3, para [0054], in UE receives random access preamble information from the base station) and  linear combination information (fig 7B, para [0080], where, “the msgA payload based at least in part on a linear weighted combination of parameters”);
generating a ... preamble by using the basis preamble information and the linear combination information (fig 7A, para [0075]-[0076], where, “the UE may generate the preamble resource index using a function that applies different weights to each of the X, Y, Z, and W parameters, which further may provide a linear weighted combination based at least in part on the values that the UE selects for X, Y, Z, and W”); 
transmitting, to the base station, a first message including the generated preamble (fig 3 and 7A-B, step 1, para [0054],  at step 1 the UE transmit RAM (MsgA) preamble to the Base Station 110); and 
receiving, from the base station, a second message that is a response signal for the first message (fig 3 and 7A-B, step 2, 330, para [0056],  at step 2, 330,  “the base station 110 may transmit a random access response (RAR) (sometimes referred to as a RAR message (msgB 335))” to the UE 120); 
and although Lei teaches: generating preamble. However, Lei does not explicitly teach: ... generating superposed preamble.
Mundarath teaches: generating superposed preamble (fig 9, para [0057], “the RACH preamble is generated as a linear weighted superposition of sequences”, further para [0069]);
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “generating superposed preamble” as taught by Mundarath into Lei in order to improve signal strength of transmissions to these UEs which are on the beam edges during acquisition without reducing range and thereby reduce non-uniformity of coverage.
Regarding claim 2, Lei discloses: The operation method according to claim 1, wherein the generating of the ... preamble (fig 7A, para [0075]-[0076], where, “the UE may generate the preamble resource index) comprises: generating a basis preamble ... by using basis preambles indicated by the basis preamble information (fig 7A, para [0075]-[0076], where, “the UE may generate the preamble resource index using a function that applies different weights to each of the X, Y, Z, and W parameters, which further may provide a linear weighted combination based at least in part on the values that the UE selects for X, Y, Z, and W”); 
selecting one linear combination from linear combinations indicated by the linear combination information (fig 7A-B, para [0080], “the UE may generate a scrambling identifier for the msgA payload based at least in part on a linear weighted combination of parameters”); and 
generating the superposed preamble by applying the selected linear combination to the basis preamble matrix (fig 7A-B, para [0075]-[0076], where, “the UE may generate the preamble resource index using a function that applies different weights to each of the X, Y, Z, and W parameters, which further may provide a linear weighted combination based at least in part on the values that the UE selects for X, Y, Z, and W”); 
although Lei teaches: generating preamble. However, Lei does not explicitly teach: ... generating superposed preamble matrix.
Mundarath teaches: generating superposed preamble matrix (fig 9, para [0057], “the RACH preamble is generated as a linear weighted superposition of sequences”, further para [0019], “the transmission signal vector x.sub.1 is transmitted via a channel represented by a channel matrix H.sub.i”);
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “generating superposed preamble matrix” as taught by Mundarath into Lei in order to improve signal strength of transmissions to these UEs which are on the beam edges during acquisition without reducing range and thereby reduce non-uniformity of coverage.
Regarding claim 5, Lei discloses: The operation method according to claim 1, wherein the a first message further includes a data packet (fig 3 and 7A-B, step 1, para [0054],  at step 1 the UE transmit RAM (MsgA) preamble to the Base Station 110); and in the transmitting of the second message, the terminal transmits the first message including the superposed preamble and the data packet to the base station (fig 9, step 124, [0070] “At step 124, the single composite RACH preamble (SCRP) is transmitted by the UE on the uplink at the identified opportunity for the best beam in the set “S” of preferred DL TX beams. In this way, the UE 120 announces its presence over a synchronized uplink message to the BS 110”);
Lei does not explicitly teach: superposed preamble.
Mundarath teaches: generating superposed preamble (fig 3 and 7A-B, step 2, 330, para [0056],  at step 2, 330,  “the base station 110 may transmit a random access response (RAR) (sometimes referred to as a RAR message (msgB 335))” to the UE 120); 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “generating superposed preamble” as taught by Mundarath into Lei in order to improve signal strength of transmissions to these UEs which are on the beam edges during acquisition without reducing range and thereby reduce non-uniformity of coverage.
 Regarding claim 6, Lei discloses: The operation method according to claim 1 (fig 3, para [0042], UE 120), wherein the first message is a MsgA, and the second message is a MsgB (fig 3, step 1 and 2, RAM 315 and RAR 315 para [0054] and [0056], where, the UE transmits msgA to base station and receives msgB from the Base Station). 
Regarding claim 7, Lei discloses: An operation method of a base station in a communication system, the operation method (fig 3, para [0042], Base Station 110) comprising: transmitting, to terminals, basis preamble information (fig 3, para [0054], in UE receives random access preamble information from the base station) and  linear combination information (fig 7B, para [0080], where, “the msgA payload based at least in part on a linear weighted combination of parameters”);
receiving, from the terminals, first messages including ... preambles generated using the basis preamble information (fig 3 and 7A-B, step 1, para [0054],  at step 1 the BS receives RAM (MsgA) preamble from the UE 120) and the linear combination information (fig 7B, para [0080], where, “the msgA payload based at least in part on a linear weighted combination of parameters”);
detecting the ... preambles by calculating correlations between the first messages and basis preambles indicated by the basis preamble information; and 
transmitting, to the terminals, second messages that are response signals for the first messages (fig 3 and 7A-B, step 2, 330, para [0056],  at step 2, 330,  “the base station 110 may transmit a random access response (RAR) (sometimes referred to as a RAR message (msgB 335))” to the UE 120); 
although Lei teaches: generating preamble. However, Lei does not explicitly teach: ... generating superposed preamble; and detecting the superposed preambles by calculating correlations between the first messages and basis preambles indicated by the basis preamble information.
Mundarath teaches: generating superposed preamble (fig 9, para [0057], “the RACH preamble is generated as a linear weighted superposition of sequences”, further para [0069]); detecting the superposed preambles by calculating correlations between the first messages and basis preambles indicated by the basis preamble information (fig 9, steps 110-120, para [0071], where, “the base station 110 may be configured to detect each “sequence ID” by correlation when the sequences are designed to be near orthogonal for different IDs”);
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “generating superposed preamble and detecting the superposed preambles by calculating correlations between the first messages and basis preambles indicated by the basis preamble information” as taught by Mundarath into Lei in order to improve signal strength of transmissions to these UEs which are on the beam edges during acquisition without reducing range and thereby reduce non-uniformity of coverage.
Regarding claim 8, Lei discloses: The operation method according to claim 7 (fig 3, para [0042], Base Station 110), wherein the ... preamble is configured as a linear combination of at least one basis preamble indicated by the basis preamble information, the linear combination being one of linear combinations indicated by the linear combination information (fig 7A, para [0075]-[0076], where, “the UE may generate the preamble resource index using a function that applies different weights to each of the X, Y, Z, and W parameters, which further may provide a linear weighted combination based at least in part on the values that the UE selects for X, Y, Z, and W”); 
although Lei teaches: generating preamble. However, Lei does not explicitly teach: ... generating superposed preamble.
Mundarath teaches: generating superposed preamble (fig 9, para [0057], “the RACH preamble is generated as a linear weighted superposition of sequences”, further para [0069]);
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “generating superposed preamble” as taught by Mundarath into Lei in order to improve signal strength of transmissions to these UEs which are on the beam edges during acquisition without reducing range and thereby reduce non-uniformity of coverage.
Regarding claim 13, Lei discloses: A terminal in a communication system, the terminal (fig 3, para [0042], UE 120) comprising: a processor (fig 2, processors 258, 264, 266 and 280, para [0040], where, a UE is equipped with plurality of processors); a memory electronically communicating with the processor (fig 2, processors 258, 264, 266, 280 and memory 282, para [0040], where, a UE is equipped with plurality of processors which is electrically connected to the memory 282); 
wherein when executed by the processor, the instructions cause the terminal (fig 2, processors 258, 264, 266 and 280, para [0008], where, “The one or more instructions, when executed by one or more processors of a UE, may cause the one or more processors”) to: receive, from a base station, basis preamble information (fig 3, para [0054], in UE receives random access preamble information from the base station) and  linear combination information (fig 7B, para [0080], where, “the msgA payload based at least in part on a linear weighted combination of parameters”);
generate a ... preamble by using the basis preamble information and the linear combination information (fig 7A, para [0075]-[0076], where, “the UE may generate the preamble resource index using a function that applies different weights to each of the X, Y, Z, and W parameters, which further may provide a linear weighted combination based at least in part on the values that the UE selects for X, Y, Z, and W”);  
transmit, to the base station, a first message including the generated ... preamble (fig 3 and 7A-B, step 1, para [0054],  at step 1 the UE transmit RAM (MsgA 315) preamble to the Base Station 110); and 
receive, from the base station, a second message that is a response signal for the first message (fig 3 and 7A-B, step 2, 330, para [0056],  at step 2, 330,  “the base station 110 may transmit a random access response (RAR) (sometimes referred to as a RAR message (msgB 335))” to the UE 120”); 
although Lei teaches: generating preamble. However, Lei does not explicitly teach: ... generating superposed preamble.
Mundarath teaches: generating superposed preamble (fig 9, para [0057], “the RACH preamble is generated as a linear weighted superposition of sequences”, further para [0069]);
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “generating superposed preamble” as taught by Mundarath into Lei in order to improve signal strength of transmissions to these UEs which are on the beam edges during acquisition without reducing range and thereby reduce non-uniformity of coverage.
Regarding claim 14, Lei discloses: The terminal according to claim 13, wherein in the generating of the ... preamble (fig 9, para [0057], “the RACH preamble is generated as a linear weighted superposition of sequences”, further para [0069]); 
the instructions further cause the terminal (fig 2, processors 258, 264, 266 and 280, para [0008], where, “The one or more instructions, when executed by one or more processors of a UE, may cause the one or more processors”) to: generate a basis preamble matrix by using basis preambles indicated by the basis preamble information (fig 7A-B, para [0075]-[0076], where, “the UE may generate the preamble resource index using a function that applies different weights to each of the X, Y, Z, and W parameters, which further may provide a linear weighted combination based at least in part on the values that the UE selects for X, Y, Z, and W”); and 
select one linear combination from linear combinations indicated by the linear combination information and ... by applying the selected linear combination to the basis preamble matrix (fig 7A-B, para [0075]-[0076], where, “the UE may generate the preamble resource index using a function that applies different weights to each of the X, Y, Z, and W parameters, which further may provide a linear weighted combination based at least in part on the values that the UE selects for X, Y, Z, and W”);  
and although Lei teaches: generating preamble. However, Lei does not explicitly teach: ... generating superposed preamble.
Mundarath teaches: generating superposed preamble (fig 9, para [0057], “the RACH preamble is generated as a linear weighted superposition of sequences”, further para [0069]);
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “generating superposed preamble” as taught by Mundarath into Lei in order to improve signal strength of transmissions to these UEs which are on the beam edges during acquisition without reducing range and thereby reduce non-uniformity of coverage.
Regarding claim 17, Lei discloses: The terminal according to claim 13, wherein the first message further includes a data packet (fig 3, step 1, RAM 320, msgA payload, para [0054] where, “payload” equivalent to “data packet”), and in the transmitting of the first message, the instructions further cause the terminal to transmit the first message including the superposed preamble and the data packet to the base station (fig 3 and 7A-B, step 1, para [0054],  at step 1 the UE transmit RAM (MsgA) preamble to the Base Station 110); and although Lei teaches: generating preamble. However, Lei does not explicitly teach: ... generating superposed preamble.
Mundarath teaches: generating superposed preamble (fig 9, para [0057], “the RACH preamble is generated as a linear weighted superposition of sequences”, further para [0069]);
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “generating superposed preamble” as taught by Mundarath into Lei in order to improve signal strength of transmissions to these UEs which are on the beam edges during acquisition without reducing range and thereby reduce non-uniformity of coverage.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al (US 2021/0112600 A1), hereinafter, “Lei” in view of Mundarath et al (US 2020/0099439 A1), hereinafter, “Mundarath” in view of  Shattil et al (US 2009/0110033 A1), hereinafter, “Shattil”
Regarding claim 3, Lei discloses: The operation method according to claim 2, wherein the generating of the ... preamble by applying the selected linear combination to the basis preamble matrix (fig 7A-B, para [0080], “the UE may generate a scrambling identifier for the msgA payload based at least in part on a linear weighted combination of parameters”);
although Lei teaches: generating preamble. However, Lei does not explicitly teach: ... generating superposed preamble matrix.
Mundarath teaches: generating superposed preamble matrix (fig 9, para [0057], “the RACH preamble is generated as a linear weighted superposition of sequences”, further para [0019], “the transmission signal vector x.sub.1 is transmitted via a channel represented by a channel matrix H.sub.i”);
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “generating superposed preamble matrix” as taught by Mundarath into Lei in order to improve signal strength of transmissions to these UEs which are on the beam edges during acquisition without reducing range and thereby reduce non-uniformity of coverage.
Neither Lei nor Mundarath explicitly teach: by multiplying the selected one row vector by the selected linear combination.  
Shattil teaches: linear combination information Shattil teaches: linear combination information (fig 15B, para [0477], “Linear combinations of an orthonormal basis may be used to characterize the column and/or row vectors”);
... selecting one row vector from the basis preamble matrix (fig 15B, para [0477], “the column and row vectors of the matrix shown in FIG. 15B are similar to each other in the absence of symbol values s.sub.n'. Linear combinations of an orthonormal basis may be used to characterize the column and/or row vectors”); ... by multiplying the selected one row vector by the selected linear combination  (fig 43B-D, para [0733], “The code value w.sub.n=-2i is an expression (e.g., a sum) of a linear combination of weighted data symbols expressed by a scalar product of the data-symbol vector 4301 with a row 4311 of the CI code matrix”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “linear combination information by selecting one row vector from the basis preamble matrix and by multiplying the selected one row vector by the selected linear combination” as taught by Shattil into the system of Lei and Mundarath in order to provide a common multicarrier platform that can be designed for TDMA, DS-CDMA, MC-CDMA, pulse radio, and OFDM.
Regarding claim 15, Lei discloses: The terminal according to claim 14, wherein in the generating of the ... preamble (fig 9, para [0057], “the RACH preamble is generated as a linear weighted superposition of sequences”, further para [0069]) ... the instructions further cause the terminal to: and the superposed preamble is calculated (para [0016], “each user equipment (UE) generate and transmit one or more RACH preambles which signals multiple TX beams towards the UE so that the base station can accurately calculate the optimal transmit beam(s)”); by an inner product of correlation vectors of a linear combination matrix (para [0019], “the channel matrix correlating the transmit station and the receiver station”); and although Lei teaches: generating preamble. However, Lei does not explicitly teach: ... generating superposed preamble.
Mundarath teaches: generating superposed preamble (fig 9, para [0057], “the RACH preamble is generated as a linear weighted superposition of sequences”, further para [0069]);
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “generating superposed preamble” as taught by Mundarath into Lei in order to improve signal strength of transmissions to these UEs which are on the beam edges during acquisition without reducing range and thereby reduce non-uniformity of coverage.
Neither Lei nor Mundarath explicitly teach: select one row vector from the basis preamble matrix; and generate the superposed preamble by multiplying the selected one row vector by the selected linear combination.
Shattil teaches: select one row vector from the basis preamble matrix (fig 33A-G, [0129], “shows an 8.times.8 CI matrix HW.sub.8.times.8(1).times.CI.sub.8.times.8 resulting from multiplication of the 8.times.8 CI matrix CI.sub.8.times.8 shown in FIG. 32C by the first row vector HW.sub.8.times.8(1) of the 8.times.8 Hadamard-Walsh matrix shown in FIG. 32A”); and generate the superposed preamble by multiplying the selected one row vector by the selected linear combination (fig 15B, para [0477], “Linear combinations of an orthonormal basis may be used to characterize the column and/or row vectors”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “select one row vector from the basis preamble matrix; and generate the superposed preamble by multiplying the selected one row vector by the selected linear combination” as taught by Shattil into the system of Lei and Mundarath in order to provide a common multicarrier platform that can be designed for TDMA, DS-CDMA, MC-CDMA, pulse radio, and OFDM.
Allowable Subject Matter
Claims 4, 9-12  and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Prior art considered, however not applied: US-20200214044-A1-Qian et al
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAM U AHMED/Examiner, Art Unit 2461